ORDER
The Disciplinary Review Board having filed with the Court its decision IN DRB 00-328 and 00-329, concluding that KIMBERLY A. HINTZE, a/k/a KIMBERLY HINTZE-WILCE, of JERSEY CITY, who was admitted to the bar of this State in 1991, and who thereafter was temporarily suspended from practice by Order of this Court filed January 17, 2001, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 1.15(a) (failure to safekeep property of client), and good cause appearing;
It is ORDERED that KIMBERLY A. HINTZE, a/k/a KIMBERLY HINTZE-WILCE, is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that on reinstatement respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*85ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.